Taliaferro, J.,
dissenting. It is insisted upon that it is not provecí that Brunot authorized or approved the collection of the Allain notes in Confederate money, nor that knowledge is brought home to him of the-notice of the bank to their .depositors to withdraw their notes, if they were not willing to have them collected in Confederate money. It is-*234proved that he put the Allain notes, amounting together to $16,939 98, in bank for collection, and that these notes constituted much the larger portion of all lie had in bank. It is proved that the bank gave public notice to its customers to withdraw their notes on hand for coEection, if they refused to receive Confederate money for them. The transactions were with the Branch Bank at Baton Eougo.
Brunot lived at Baton Bouge, or in its vicinity. Ho had been dealing with the bank for many j'ears; ho must have known the officers of the bank. He had a deep interest in the currency; nearly all he had. when realized, was to be in Confederate money; he knew, as well as ■everybody else, that he could get no other money for his Allain notes but Confederate money, and not the slightest gleam of anything is •shown, or pretended to be shown, that he objected. It is an historical fact that this court will judicially notice, that during the time these Allain notes were in process of coEection, that is during the first four months of the year 1802, the current opinion in this country was that the Confederacy would certainly prove a success, and there was, all through that period at least, the utmost confidence in Confederate paper money. Instances in this country, at that time, of an opposite •opinion were very rare.
The record of this case teems with testimony which has been often reiterated in other similar cases before this court, and which shows that after the seventeenth of September, 1862, and up to the following April, when New Orleans was taken possession of by the Federal forces, the only currency, the only thing called circulating medium or money in Louisiana, was Confederate money.
The aggregate testimony in all the preceding cases involvingthe inquiry, and the mass of testimony in this case on the same subject, is overwhelming, that during the period we have in view, with very few and very rare exceptions, every money transaction in Louisiana was consummated by the use of Confederate money.
Now, when I am told that Brunot was ignorant of this state of facts, and expected his Allain notes to be collected in gold or silver, or legal currency, I stand amazed that a gentleman of intelligence, of large business — a man dealing in money, keeping accounts with banks for many years before the war and during the war, and especially with the bank that is defendant in this case, to the end of his life, having lived all his days in Louisiana, should bo so far behind everybody else in a knowledge of the fact of the exclusiveness of the Confederate currency as to expect or require the three notes in question to be collected in any other than Confederate currency. The pretense that he expected gold or silver, or the equivalent in good and lawful money for the notes, is so monstrous that I give no credit to it whatever. From the multitudinous facts we have on this subject, by the testimony of witnesses, and by the teachings of history, I hold the deduction to be *235logical that Brunot knew, in regard to these subjects, what everybody else knew, and that he knew the bank had collected his Allain notes in Confederate money, and that ho was contented therewith. Most certainly the presumption is violent that such was the fact, and the presumption is not in the minutest degree rebutted. But I shall show, further on, that this matter does not rest solely on presumption or inference. „•
It is pretended that Mrs. Brunot made a deposit of money in the bank on her own account in the month of March, 1865, and drew upon her own check on this deposit $600 in greenbacks, or United States currency. The effort to make something out of this transaction is a very decided failure. Pike, the cashier, speaking from the bank book, shows that, on the tenth of July, 1861, Brunot’s account was balanced, and that there was on that day to his credit $3302 66, and that the next credit was on the sixth of January, 1862. That credit arose from the proceeds of the first of the Allain notes that became due, and amounted to $5646 66. On the --- day of February following, the second note, for the like sum, was collected, and the third, for the like sum, was collected in March following.
On the twenty-fifth of June, 1862, the account was again balanced, and there was to Brunot’s credit $18,472 66. Now, it is perfectly clear that this $18,472 66 is made up of the $3302 66 due Brunot before the suspension of specie payments, augmented by the amount of the Allain notes — $16,939 98 — and diminished by the amount of four checks, amounting in all to $1767, paid to Brunot between the first of January, 1862, and the first of April following. These four checks were paid in Confederate money, as we shall have presently to notice. Taking, then, $1767 from the aggregate amount of the Allain notes — $16,939 98, and wo find the $18,472 66 is composed of $15,172 88 Confederate money and $3302 66 of legal currency. Against the aggregate— $18,472 66 — Mrs. Brunot, as administratrix, drew the $600 check which was paid in United States currency, because the bank owed the estate of Brunot $3302 66 in legal currency.
An to any actual deposit of any sum of money in the bank on the twentieth of March, 1865, or at any other time, either on her own account or as administratrix, there is not a particle of evidence to sustain it. It was arranged that Mrs. Brunot, as administratrix, (and at the instance ot the cashier she was appointed administratrix for the purpose), should check lor the balance due the estate, and that it should then be placed to her credit as administratrix. This check, which was drawn on the twentieth of March, 1865, is placed to the credit of the bank; and on the same day the same amount is placed to her credit as administratrix.
The testimony of the cashier is: “ This is the way the credit to Mrs. Brunot arose. Mrs. Brunot drew a check on the bank for the balance *236due, and then transferred the amount of -the check to her own credit as administratrix. No money was passed at all.” * * * “ I can swear, to my own personal knowledge, that no money was paid to Mrs' Brunot on her check on the twentieth of March, hut the credit arises simply from a transfer of the credit to P. E. Brunot, of whom she was administratrix. I know all, this of my own knowledge, because the transaction took place between the estate and my brother, under my directions. I directed how the thing should be done. The letters of administration were sent to me for my approval, and I sent instructions to accept the check and transfer the account of P. E. Brunot to Mrs. Brunot, as administratrix.”
Let it be noted that there wore two checks drawn on the twentieth of March, 1865 — one of them for the amount in bank to the credit of the estate, and the other for the $600 which was paid in United States currency. The attempt is entirely in vain to show that Mrs. Brunot made a deposit on that day, or at any other time, individually, or as administratrix.
The bank book coutains this entry on the debit side of the account with the estate: •' March 20, 1865, $18,472 66.” Now, if Mrs. Brunot deposited that sum at that date, it is confronted by the check of the same date, for the same sum, put to the credit of the bank on the opposite side of the page. It would in that case show that she had drawn the whole amount, and consequently would have nothing now to demand from the bank. There is nothing showing that Mrs. Brunot had a cent of her own money in bank against which this check was drawn. The deposit appears as made by her as administratrix. If she actually deposited $18,472 66, as administratrix, on the twentieth of March, 1865, she must have brought it from some other place, for that sum was, on the twentieth of March, 1865, to the credit of the ■estate, from collections made by the bank. The bank book shows that against the balance struck on the twentieth of March, 1865, as due to the estate of Brunot, the check was drawn. It is entered as a credit to the bank on the opposite side, and as drawn by Mrs. Brunot, as administratrix. Then follows the entry below of $18,472 66 placed to her credit as administratrix, and against it the check for $600 is credited to the bank. All this appéars from the bank book in evidence. The testimony of Pike is only explanatory of the operation — a mere statement of how the arrangement was made so as to place the sum due to the estate under the control of the administratrix. His testimony does not in any manner contradict the bank books. It was introduced to explain and make the matter clear, and it was legally and properly admitted. In my judgment it was unnecessary for that purpose; the record being sufficiently clear without it.
But still, it is alleged that it is not proved that the Allain notes were collected in Confederate money with Brunot’s consent, nor that he ever *237received the bank notice to depositors to withdraw their notes, if unwilling to receive Confederate money for collections. I ask, then, what is proof ? Mathematics is the only science that can fairly pretend to perfect certainty of evidence. Legal science makes no such pretensions. * Outside of pure mathematics, no process by reason in any other department, of human investigation, pan imssibly equal the .absolute ceitainty of its conclusions. The geometrician uses reason with greater effect than the lawyer. The former demonstrates; the latter, with the utmost tension of his powers, can only establish a strong probability of the truth of the proposition stated, by an array of connected evidence -that leaves no reasonable doubt upon the mind of its reality. This is proof in a court of justice. This record abounds with evidence, all pointing in one direction, and which, in my judgment, raises a very strong probability that Brunot not only knew of the bank notice, but approved the collection of the notes in question in Confederate currency. A very careful examination of, and deliberation upon the entire evidence leaves no reasonable doubt in my mind on the subject. I consider the defendant’s case fully made out, so lar as the amount of the Allain notes is concerned.
But there is something more. I now return to the four checks of Brunot. One of these was for $1500, one for $150, one for $100, and the other for $17, making in the whole $1707. These four checks, the cashier swears, were paid between the first of January, 1862, and the first of April following, and that they were paid to Brunot himself, and paid in Confederate money. A vain attempt is made to ward off the effect of this conclusive evidence by pretending to show a contradiction in the witnesses’ testimony. What immediately followed this statement is referred to for this purpose. All that the witness said on this subject is here reproduced from the record: “ There is one check of $1500, one of $150, one of $100, and one of $17, paid between the first of January and first of April, 1862, to Brunot in Confederate money.” * ° * “I don’t know that Brunot had any notice that the funds would’be Confederate money; but his checks were drawn against what he had to Ms credit, and were paid - in Confederate money.”
What possible contradiction can be found here? What earthly difference can it make whether Brunot had notice that these checks would be paid in Confederate money or not? They were paid to him in person, and in Confederate money. He received it. He knew what it was, and was satisfied with it. What, then, becomes of all the arguments set up to screen from view the kind of money in wMch these operations were carried on ? The plaintiffs are effectually estopped by this clear, direct and uncontradicted proof that Brunot received Confederate money from, the bank without objection on these four checks, amounting to $1767.
The judgment should be reversed, and one rendered for $3302 66, less the amount of the $600 check.
Rehearing refused.